UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                    USDC SDNY
                                                                 DOCUMENT
 ADYB ENGINEERED FOR LIFE, INC.,                                 ELECTRONICALLY FILED
                                                                 DOC #:
                           Plaintiff,                            DATE FILED: 2/14/2020

                    -against-                                   1:19-cv-07800-MKV

 EDAN ADMINISTRATION SERVICES                      ORDER DENYING MOTION TO DISMISS
 (IRELAND) LTD. and POM                              AND SCHEDULING STATUS AND
                                                       PRE-MOTION CONFERENCE
 ADVANCED ARMOR SOLUTIONS
 LLC,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Whereas this case has been assigned to me for all purposes, it is hereby,

       ORDERED that Plaintiff’s Partial Motion to Dismiss Defendants’ Counterclaims is

hereby DENIED without prejudice. Plaintiff’s will be granted leave to re-file after a briefing

schedule has been set.

       It is further ORDERED that counsel appear before me for a Status and Pre-Motion

Conference on April 1, 2020 at 10:30AM in Courtroom 18C of the Daniel Patrick Moynihan

Courthouse, 500 Pearl Street, New York, New York.

       Counsel are further directed to submit a joint letter to the Court no later than 4:00PM on

March 25, 2020. The parties should append the most recent complaint and the most recent

scheduling order to the status letter. The letter should be filed on ECF. The status letter may not

exceed 6 pages and must include the following:

       1. A brief statement of the nature of the case, the principal claims and defenses, the

           counterclaims, and the major legal and factual issues that are most important to

           resolving the case;
       2. A brief statement by the plaintiff, or by the defendant in removed cases, as to the

           basis of subject matter jurisdiction and venue, and a brief statement by each other

           party as to the presence or absence of subject matter jurisdiction and venue.

           Statements shall include citations to relevant statutes. In cases invoking the Court’s

           diversity jurisdiction, the parties should state both the place of incorporation and the

           principal place of business of any party that is a corporation, and the citizenship of all

           members, shareholders, partners, and/or trustees of any party that is a partnership,

           limited partnership, limited liability company, or trust;

       3. A statement of procedural posture and upcoming deadlines, including

               a. A brief description of any (i) motions that have been made and decided, (ii)

                   motions that any party seeks or intends to file, including the principal legal

                   and other grounds in support of and opposition to the motion, (iii) pending

                   motions and (iv) other applications that are expected to be made at the status

                   conference;

               b. A brief description of any discovery that has already taken place, and a brief

                   description of any discovery that the parties intend to take in the future; and

               c. A statement describing the status of any settlement discussions and whether

                   the parties would like a settlement conference; and

       4. Any other information the parties believe may assist the Court in resolving the action.

       Unless notified otherwise by the Court, the parties should presume that any Scheduling

Order, Case Management Plan, or deadlines remain in effect notwithstanding the case’s transfer.

Any request for an extension or adjournment shall be made by letter filed on ECF and must be

received at least 48 hours before the deadline or conference.



                                                  2
SO ORDERED.
                              _________________________________
Date: February 14, 2020       MARY KAY VYSKOCIL
      New York, NY            United States District Judge




                          3
